United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1455
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                              Nalenzer Lee Edwards,

                      lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                         Submitted: November 16, 2017
                             Filed: May 31, 2018
                                 ____________

Before COLLOTON and GRUENDER, Circuit Judges, and READE,1 District Judge.
                         ____________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, sitting by designation.
COLLOTON, Circuit Judge.

       Nalenzer Edwards was convicted of conspiracy to distribute heroin and
possession with intent to distribute heroin. The district court2 denied Edwards’s pre-
trial motion to suppress evidence seized during a traffic stop and statements made to
officers after his arrest. We conclude that law enforcement officers did not violate
the Fourth Amendment, so there was no basis to exclude the disputed evidence, and
we therefore affirm the judgment.

                                          I.

       The investigation and prosecution of Edwards arose from communications to
police by a confidential informant on June 10, 2015. The informant, who previously
had provided reliable information, contacted Detective Timothy Giger from the
Columbia Police Department to report that Edwards was involved in drug trafficking.
The informant told Giger that Edwards would be driving that day from Columbia to
Jefferson City to provide money to a woman named “Tasha” and to obtain heroin for
transport back to Columbia.

       Giger and other officers followed Edwards’s silver Pontiac Bonneville from a
hotel in Columbia to a house in Jefferson City owned by Natasha Terrell. Edwards
entered the home and remained for thirty to forty-five minutes before driving back to
Columbia. That evening, Jefferson City police searched the trash outside Natasha
Terrell’s residence and discovered drug paraphernalia consistent with drug
trafficking. Based on the totality of the evidence, Detective Greg Bestgen of




      2
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable Matt
J. Whitworth, United States Magistrate Judge for the Western District of Missouri.

                                         -2-
Jefferson City obtained a search warrant for the home, but did not execute it
immediately.

       A week later, the same informant notified Detective Giger that Edwards again
planned to travel to “Tasha’s” house that day to obtain heroin. As before, Giger and
other officers followed Edwards from Columbia to Natasha Terrell’s house. Edwards
went inside the house and then drove away. Once he left, Detective Bestgen and
other officers executed the search warrant; they found heroin, crack cocaine, pills of
an unknown nature, and approximately $7,000 in cash. A second confidential
informant, who was present in the home during the search, informed Bestgen that
Edwards had left with approximately twenty grams of heroin.

       While officers searched Natasha Terrell’s home, Officer Paul Gash of Jefferson
City conducted a traffic stop of Edwards’s vehicle after learning from Detective Giger
that Edwards was believed to have completed a drug transaction. Giger instructed
Gash to arrest Edwards, so Gash placed Edwards in custody in the back of a police
car. After Edwards declined to consent to a search of his vehicle, Gash ran his canine
around the Bonneville’s exterior, but the dog did not alert to the presence of drugs.

      Gash next contacted Detective Bestgen, who stated that there was probable
cause to search the vehicle. Gash then searched the Bonneville and discovered four
bags of heroin behind the instrument panel of the car. In an interview, after receiving
the warnings prescribed by Miranda v. Arizona, 384 U.S. 436 (1966), Edwards
admitted his involvement in drug trafficking. Thereafter, a grand jury charged
Edwards with conspiracy to distribute heroin and possession with intent to distribute
heroin, in violation of 21 U.S.C. §§ 846 and 841(a)(1), respectively.

      Before trial, Edwards moved to suppress his incriminating statements and the
heroin seized from his vehicle, but the district court denied the motion, and the case



                                         -3-
proceeded to trial. A jury found Edwards guilty on both charges, and the district
court sentenced him to 156 months’ imprisonment.

                                          II.

      On appeal, Edwards challenges the district court’s denial of his motion to
suppress. He contends that police lacked probable cause to arrest him, and that his
statements should have been suppressed as the fruit of an unlawful arrest. He also
argues that police searched his vehicle without probable cause, and that evidence
found in the car should have been excluded from the trial.

       Probable cause to arrest exists “when, considering all the circumstances, police
have trustworthy information that would lead a prudent person to believe that the
suspect has committed or is committing a crime.” United States v. Velazquez-Rivera,
366 F.3d 661, 664 (8th Cir. 2004). The standard is “not a high bar,” and it “requires
only a probability or substantial chance of criminal activity, not an actual showing of
such activity.” District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (internal
quotation marks omitted).

       The information provided by Detective Giger’s confidential informant, together
with corroborating evidence gathered during investigation, established probable cause
to believe that Edwards committed a drug trafficking offense. The informant had
proven reliable in previous investigations, and law enforcement independently
corroborated details that the informant had supplied about Edwards. Officers
followed Edwards as he traveled from Columbia to a residence in Jefferson City that
was owned by a woman matching the name given by the informant. A
contemporaneous trash pull corroborated the informant’s suggestion that the
residence was associated with drug activity. Where an informant has provided
reliable information in the past, and where officers are able to corroborate important
details from a current tip that a subject is engaged in drug trafficking, there is

                                         -4-
probable cause to believe that an offense has been or is being committed. Draper v.
United States, 358 U.S. 307, 312-14 (1959).

       Although Officer Gash had not personally observed Edwards before the traffic
stop on June 17, “probable cause may be based on the collective knowledge of all law
enforcement officers involved in an investigation and need not be based solely upon
the information within the knowledge of the officer on the scene if there is some
degree of communication.” United States v. Horne, 4 F.3d 579, 585 (8th Cir. 1993).
Detective Giger communicated with Officer Gash before the traffic stop, informing
him that Edwards was under investigation for drug trafficking and that there was
probable cause to believe that Edwards had just obtained drugs. Because the officers
collectively had probable cause, and Officer Gash was included in the
communications, Edwards’s arrest was lawful. The district court properly denied
Edwards’s motion to suppress his custodial statements to police.

       Gash also had probable cause to believe that Edwards’s car contained heroin
before he searched the vehicle. Under the automobile exception to the warrant
requirement, officers may conduct a warrantless search of a vehicle if they have
probable cause to believe that the car contains contraband or other evidence.
California v. Acevedo, 500 U.S. 565, 580 (1991). The same information that
provided probable cause for the arrest justified the search of the Bonneville. See
United States v. Marchena-Borjas, 209 F.3d 698, 700 (8th Cir. 2000) (per curiam).
Edwards complains that the second informant at Terrell’s house had no history of
providing reliable information. But a track record is not required before officers may
deem an informant credible, see United States v. Winarske, 715 F.3d 1063, 1067 (8th
Cir. 2013), and the second informant’s assertion that Edwards had purchased heroin
at the house was consistent with other evidence and worthy of some weight. In any
event, officers did not need the second informant’s statement to establish probable
cause, because statements of the first informant and subsequent investigation were
sufficient.

                                         -5-
       Seizing on testimony from Officer Gash that his drug dog alerts accurately “[a]
hundred percent of the time,” Edwards contends that any probable cause that might
have existed promptly dissipated when the canine failed to alert to the presence of
drugs at Edwards’s car. A drug dog’s failure to alert is relevant, see United States v.
Jacobs, 986 F.2d 1231, 1234-35 (8th Cir. 1993), but not dispositive. See United
States v. Lakoskey, 462 F.3d 965, 976-77 (8th Cir. 2006). Whatever Officer Gash’s
subjective opinion about the accuracy of his dog, officers may consider pre-existing
information in making the objective determination whether there is a fair probability
that evidence of a crime would be found in the conveyance. The evidence of criminal
activity here was strong enough to establish a substantial chance that the dog might
have been mistaken or unable to perceive drugs that were within the vehicle. Based
on the totality of the circumstances, there was probable cause to search the car. The
district court properly denied the motion to suppress the heroin found inside the
Bonneville.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -6-